DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive.

Applicant's arguments filed on 07/13/2021 with respect to independent claims 1, 7, and 13 regarding the new amendments to independent claims 1, 7, and 13 have .

Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. The applicant argues of claim 1, and similar claims 7 and 13, on page 10, third paragraph “Abuan also fails to teach or suggest the above-quoted elements of amended claim 1 or similar elements of amended claim 7, and thus does not cure the deficiencies of Alley”. Abuan et al was not relied upon to disclose any claim 1, 7, or 13 limitations, however Alley et al was relied upon to reject limitations in claims 1, 7, and 13.

Dependent claims 2 – 6, 8 – 12, and 14 - 20 are not allowable for being dependent on independent claims 1, 7, and 13 which is not allowable for the reasons discussed above.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 9, 11 – 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102b as being anticipated by Alley et al US Publication No. 2009/0015674.

Regarding claim 1 Alley et al discloses of Fig. 1 – 13, of applicant’s an image transmission method (paragraph 0024 a method of a camera unit 11 on UVA 10 that produces images 12, and a selected ROI 13 from image 12 is transmitted to the image control station 14 as an image transmission method) comprising: receiving region of interest (ROI) information sent by a display device, the ROI information including information associated with a characteristic parameter of the display device (paragraph 0077 – 0078 a user controls camera unit 11 from a remote image control station 14, which is typically a ground station. Control signals are delivered to camera unit 11 via a radio link. Today's image sensors often have pan, tilt, and zoom capabilities, accomplished by adjusting on-chip registers. These registers are set to determine which pixels from an image are outputted. A 640 X 480 pixel frame may be selected at a particular x and y start position and a given zoom level. Processing unit 22 receives 

Alley et al further discloses of applicant’s performing image processing on a captured image according to the ROI information to intercept a partial image indicated by the ROI information from the captured image (paragraph 0077 – 0078 a user controls camera unit 11 from a remote image control station 14, which is typically a ground station. Control signals are delivered to camera unit 11 via a radio link. Today's image sensors often have pan, tilt, and zoom capabilities, accomplished by adjusting on-chip 

Regarding claim 2 Alley et al further discloses of applicant’s wherein the ROI information comprises size information of an ROI and direction-position information of the ROI (paragraph 0024 the user selected ROI information 13 has size information of an ROI and direction-position information of the ROI 13 as shown on the display of control station 14).

Regarding claim 3 Alley et al further discloses of applicant’s wherein the direction-position information comprises direction information and position information of 

Regarding claim 5 Alley et al further discloses of applicant’s wherein performing the image processing on the captured image comprises: determining coordinates information of the partial image from the captured image according to the ROI information; and intercepting a region indicated by the coordinates information of the partial image from the captured image as the partial image (paragraph 0077 – 0078 a user controls camera unit 11 from a remote image control station 14, which is typically a ground station. Control signals are delivered to camera unit 11 via a radio link. Today's image sensors often have pan, tilt, and zoom capabilities, accomplished by adjusting on-chip registers. These registers are set to determine which pixels from an image are outputted. A 640 X 480 pixel frame may be selected at a particular x and y start position and a given zoom level. Processing unit 22 receives control signals and controls the frame selection process via left, right, up, down, zoom-in and zoom-out instructions. Paragraph 0046 processing unit 22 of UAR 10 pre-processes the images from individual sensors 21a-21d, using one or more algorithms to perform tasks such as removal of lens distortion and registration of the sensors such that processing unit 22 of UAR 10 performs the image processing on the captured image and determines the coordinates information of the 640 X 480 pixel frame partial image from the captured image according to the user selected ROI information 13 which intercepts the 640 X 480 pixel 

Regarding claim 6 Alley et al further discloses of applicant’s wherein performing the image processing on the captured image comprises: correcting distortions of the captured image to obtain a corrected image; and performing the image processing on the corrected image according to the ROI information, to intercept the partial image indicated by the ROI information from the corrected image (paragraph 0077 – 0078 a user controls camera unit 11 from a remote image control station 14, which is typically a ground station. Control signals are delivered to camera unit 11 via a radio link. Today's image sensors often have pan, tilt, and zoom capabilities, accomplished by adjusting on-chip registers. These registers are set to determine which pixels from an image are outputted. A 640 X 480 pixel frame may be selected at a particular x and y start position and a given zoom level. Processing unit 22 receives control signals and controls the frame selection process via left, right, up, down, zoom-in and zoom-out instructions. Paragraph 0046 processing unit 22 of UAR 10 pre-processes the images from individual sensors 21a-21d, using one or more algorithms to perform tasks such as removal of lens distortion and registration of the sensors, paragraph 0083 the user selects a ROI from anywhere in the full view. This mode makes use of the total area of view and allows the user to select a given ROI, which is down sampled to 640 X 480 pixels to be sent to the ground station 14 where in other modes of processing in UAV 10 lens distortion methods as well as other image processing techniques are applied such that 

Regarding claim 7, claim 7 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where Alley et al further teaches the additional claim limitation of applicant's a memory storing program codes; and a processor coupled to the memory and configured to execute the program codes to (paragraph 0043 processing unit 22 comprises both data storage 22b and data processing elements where the processor unit 22 is coupled to the memory 22b and configured to execute the program code processing elements).

Regarding claim 8 of applicant’s wherein the ROI information comprises size information of an ROI and direction-position information of the ROI. Claim 8 is rejected for the reasons found in rejected claims 2 and 7 above.

Regarding claim 9 of applicant’s wherein the direction-position information comprises direction information and position information of the ROI obtained by the sensor. Claim 9 is rejected for the reasons found in rejected claims 3 and 8 above.



Regarding claim 12 of applicant’s wherein the processor is further configured to execute the program codes to: correct distortions of the captured image to obtain a corrected image; and perform the image processing on the corrected image according to the ROI information, to intercept the partial image indicated by the ROI information from the corrected image. Claim 12 is rejected for the reasons found in rejected claims 6 and 7 above.

Regarding claim 13, claim 13 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where Alley et al further teaches the additional claim limitation of applicant's a network interface; a memory coupled to the network interface and storing program codes (paragraph 0043 processing unit 22 comprises both data storage 22b and data processing elements where the processor unit 22 is coupled to the memory 22b and configured to execute the program code processing elements. Paragraph 0032 control station 14 is a computer-based system, programmed to allow the user to digitally pan, tilt, and zoom the ROI from the full field image 12. Control signals are transmitted, using a radio data link, to select and control 

Regarding claim 14 of applicant’s wherein the ROI information comprises size information of an ROI and direction-position information of the ROI. Claim 14 is rejected for the reasons found in rejected claims 8 and 13 above.

Regarding claim 15 of applicant’s wherein the direction-position information comprises direction information and position information of the ROI obtained by the sensor. Claim 15 is rejected for the reasons found in rejected claims 9 and 14 above.

Regarding claim 17 of applicant’s wherein the processor is further configured to execute the program codes to: determine coordinates information of the partial image from the captured image according to the ROI information; and intercept a region indicated by the coordinates information of the partial image from the captured image as the partial image. Claim 17 is rejected for the reasons found in rejected claims 11 and 13 above.

Regarding claim 18 of applicant’s wherein the processor is further configured to execute the program codes to: correct distortions of the captured image to obtain a corrected image; and perform the image processing on the corrected image according to the ROI information, to intercept the partial image indicated by the ROI information from the corrected image. Claim 18 is rejected for the reasons found in rejected claims 

Regarding claim 20 of applicant’s wherein the characteristic parameter of the display device includes a screen size of a display screen of the display device. Claim 20 is rejected for the reasons found in rejected claim 1 above because the ground station 14 display shows the same 640 X 480 pixel ROI.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alley et al US Publication No. 2009/0015674 in view of Abuan et al US Publication No. 2013/0265378.

Regarding claim 4 Alley et al further teaches of applicant's wherein the direction-position information is determined (paragraph 0024 the user selected ROI information 13 is determined direction-position information of the ROI 13 as shown on the display of control station 14);

Alley et al discloses a method of an UAV with a camera that images user selected ROI on a control system display but does not expressively disclose information is determined according to a sliding operation performed on a preset interface displayed on a display screen of the display device; 

Abuan et al teaches a method of a user ROI selection display information by dragging the user’s finger on the display. Abuan et al teaches of Fig. 1 – 25, of applicant’s information is determined according to a sliding operation performed on a 

Regarding claim 10 of applicant’s wherein the direction-position information is determined according to a sliding operation performed on a preset interface displayed on a display screen of the display device. Claim 10 is rejected for the reasons found in rejected claims 4 and 8 above.

Regarding claim 16 of applicant’s wherein the direction-position information is determined according to a sliding operation performed on a preset interface displayed .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alley et al US Publication No. 2009/0015674 in view of Wang et al US Publication No. 2015/0142213.

Regarding claim 19 Alley et al discloses a method of an UAV with a camera that images user selected ROI on a control system display but does not expressively disclose wherein the sensor data includes a gesture of a human body or an orientation of a user's eye;

Wang et al teaches a method of a terminal signal that indicates the eye movements or a gesture by a user of the terminal. Wang et al teaches of Fig. 1 – 16, of applicant’s wherein the sensor data includes a gesture of a human body or an orientation of a user's eye (paragraph 0077 – 0081 an image capture device of a terminal has a signal indicative of an image captured by the image capture device. The image capture device may be integrated into the terminal. The signal is indicative of eye movements by a user of the terminal or the signal is indicative of a gesture by a user of the terminal such that the image capture device of a terminal has sensor data includes a gesture of a human body of the user or an orientation of a user's eye because the signal is indicative of eye movements by a user of the terminal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/MARK T MONK/Primary Examiner, Art Unit 2696